Case 2:07-cr-20069-JDC-KK Document 162 Filed 12/16/20 Page 1 of 2 PageID #: 1344




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                            CASE NO. 2:07-CR-20069-01

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 SANCTIONED/BARRED HUGH SEBRON MAGISTRATE JUDGE KAY
 GRICE (01)


                                 MEMORANDUM ORDER

        Before the court is a Motion to Reconsider [doc. 161] filed by defendant Hugh

 Sebron Grice, relating to the court’s preceding Memorandum Order [doc. 160] denying

 Mr. Grice’s Motion for Compassionate Release [doc. 151]. In support of his Motion to

 Reconsider [doc. 161], Mr. Grice submits evidence of his rehabilitation and his plans to

 self-isolate in order to prevent infection with the coronavirus. He also clarifies that he seeks

 release to home confinement as an alternative.

        The court appreciates Mr. Grice’s plans for release and his evidence of

 rehabilitation. Mr. Grice, however, has significant time remaining on his mandatory

 minimum 360 month term of imprisonment. He is not scheduled for release until 2032. As

 noted under the court’s previous order, granting him such a significant reduction would

 promote disparity with respect to similarly situated defendants. See doc. 160, pp. 2, 5.

        Additionally, to the extent Mr. Grice seeks release to home confinement rather than

 release to home confinement, the court is without authority to grant this request. The

 Director of the Bureau of Prisons may authorize home confinement for the shorter of ten


                                               -1-
Case 2:07-cr-20069-JDC-KK Document 162 Filed 12/16/20 Page 2 of 2 PageID #: 1345




 percent of an inmate’s term of imprisonment or six months. 18 U.S.C. § 3624(c). Under

 the CARES Act of 2020, Congress has also lengthened the maximum amount of time an

 inmate may be placed on home confinement. Pub. L. 116-136, § 12003(b)(2). Decisions

 regarding inmate designations, however, are exclusively reserved to the BOP and are not

 subject to judicial review. See 18 U.S.C. § 3621(b). Accordingly, as several courts have

 recently recognized, the district court has no authority to order home confinement under

 the CARES Act. E.g., United States v. Read-Forbes, 2020 WL 1888856 (D. Kan. Apr. 16,

 2020); United States v. Engleson, 2020 WL 1821797 (S.D.N.Y. Apr. 10, 2020); United

 States v. Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020); United States v. Carter,

 2020 WL 180288 (S.D. Ind. Apr. 9, 2020). Accordingly, the Motion to Reconsider [doc.

 161] is DENIED.

       THUS DONE AND SIGNED in Chambers on this 16th day of December, 2020.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                           -2-
